DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on January 27, 2021 is acknowledged.
Claims 16-35 are pending in the application. Claims 1-15 are canceled. Claims 21-35 are newly added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-31 are rejected under 35 U.S.C. 101 because the invention of claims 24-31 is directed to software per se. While the claimed invention is written as being stored on non-transitory computer-readable media, the claimed invention is directed to a software product, which is software per se.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19-22, 24, 25, 27-30, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevan et al. (US 2013/0308470).
Regarding claims 16, 24, and 32, Bevan discloses or suggests a method, a software product comprising instructions, stored on non-transitory computer-readable media, wherein the instructions, when executed by a wireless local area network (LAN) controller, perform steps for enhanced session handoff of a mobile device between wireless access points (WAPs) of a LAN distributed over a geographic area (see at least Figs. 3 and 4, and paragraphs 48, 50, 77 and 78), the method, the instructions, and the wireless LAN controller comprising:
a processor (see at least paragraph 67);
memory, communicatively coupled with the processor, storing machine readable instructions that when executed by the processor (see at least paragraph 67), cause the processor to:

determine movement of the mobile device based upon the locations (see at least Figs. 3 and 4, and paragraphs 47, 48, 50, 77 and 78, determining the movement of the device by analyzing changes in the geographic location of the device at different points in time);
predict a future location of the mobile device based, at least in part, upon the movement (see at least Figs. 3 and 4, and paragraphs 47, 48, 50, 77 and 78, predicting or estimating where the client or device may be located at some time in the future based on the device’s present geographic location and the device’s rate and vector of travel);
determine a second WAP of the LAN with an operational range including the future location (see at least Figs. 3 and 4, and paragraphs 77-80, predicting the future location of the device and searches for a second wireless network at the predicted location); and
generate a predicted handoff of the mobile device from the first WAP to the second WAP at a predicted time (see at least Figs. 3 and 4, and paragraphs 77-80, performing a handshake with the second wireless network before the device arrives at the predicted location and transmitting an instruction to the device to transfer to the identified second wireless network provided by access point 340 while it is still connected to the first wireless network provided by access point 310);
regarding claims 17 and 25, controlling, at the predicted time, the first WAP to hand off connectivity of the mobile device to the second WAP (see at least Figs. 3 and 4, and paragraphs 
regarding claims 19, 20, 27, 28, and 33, the memory further comprising machine readable instructions that when executed by the processor, cause the processor to:
receive, for the geographic area, external data including one or more of preplanned transportation routes, transportation schedules, traffic conditions, and weather information (see at least paragraphs 50-56, receiving travel information associated with a user of the device indicating that the user will be traveling to a particular location at a particular date and time);
determine relevant information from the external data based, at least in part, upon a most recent location of the mobile device, where the relevant information comprising a predicted path and predicted schedule of the mobile device within the geographic area, where the predicted path and the predicted schedule define the future location and the predicted time (see at least paragraphs 50-56, predicting or estimating where a device will be located at some time in the future based on advance knowledge of a geographic route of travel associated with the user of the device); and
predicting the future location of the mobile device based, at least in part upon the relevant information (see at least paragraphs 50-56, predicting or estimating where a device will be located at some time in the future based on advance knowledge of a geographic route of travel associated with the user of the device);
regarding claims 21, 29, and 34, the memory further comprising machine readable instructions that when executed by the processor, cause the processor to:

determine, using a triangulation algorithm, the locations of the mobile device based at least in part upon the timestamped signal strength information (see at least paragraph 47, location information is determined by processing information received from or associated with the device, such as cellular tower triangulation information, wireless signal strength, and time of arrival of a wireless signal); and
regarding claims 22 and 30, generating the predicted handoff of the mobile device from the first WAP to the second WAP at the predicted time comprising determining the predicted time to allow handoff of the mobile device before the mobile device leaves an operational range of the first WAP (see at least Figs. 3 and 4, and paragraphs 77-80 and 94, performing a handshake with the second wireless network before the device arrives at the predicted location and transmitting an instruction to the device to transfer to the identified second wireless network provided by access point 340 while it is still connected to the first wireless network provided by access point 310).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 23, 26, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (US 2013/0308470) in view of Ostergaard et al. (US 2014/0302852).
Regarding claims 18 and 26, Bevan discloses all of the subject matter of the claimed invention except using linear extrapolation of the movement to determine the future location.
Ostergaard, from the same or similar fields of endeavor, discloses or suggests using linear extrapolation of the movement to determine the future location (see at least paragraphs 81 and 143, extrapolating the final position estimate in a linear manner using the final velocity estimate).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the prediction technique of Bevan with the technique as taught by Ostergaard above because one of ordinary skill in the art would have been able to carry out such a substitution and the results were reasonably predictable.
Regarding claims 23, 31, and 35, Bevan discloses all of the subject matter of the claimed invention except selecting the second WAP based on a time required for handoff of the mobile 
Ostergaard, from the same or similar fields of endeavor, discloses or suggests selecting the second WAP based on a time required for handoff of the mobile device between WAPs of the LAN and a speed of the mobile device, where the second WAP is not the nearest of the WAPs to the future location (see at least paragraphs 271-273, selecting a more optimal access point in the longer term for the trajectory of the mobile device if the mobile device is predicted to rapidly pass by a nearest candidate access point, where the more optimal access point is not the nearest candidate access point).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Ostergaard in to the invention of Bevan in order to improve the accuracy of handover decision and enhance the reliability and quality of the communication between the mobile device and the wireless network (see at least paragraph 272 of Ostergaard).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karimi-Cherkandi et al. (US 2015/0004974) discloses selecting an access point based on the direction of the movement of the mobile communication terminal to a predicted location, where the future location of the mobile communication terminal is predicted based on the 
Munishwar et al. (US 2019/0215378) discloses a method for predicting vehicle dwell time at a predicted future location of a vehicle and for determining whether to associate with a wireless access point in the predicted future location (see at least paragraphs 22, 28, 31, and 32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        04/07/2021